     Case 8:20-cv-00022-AB-FFM Document 8 Filed 04/15/20 Page 1 of 1 Page ID #:106



1
2                                                                           JS-6
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9         CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
10
11    AARON GARDINER, an individual,        )   Case No. 8:20-cv-00022 AB (FFMx)
                                            )
12                       Plaintiff,         )
                                            )
13            vs.                           )   [PROPOSED] ORDER ON
                                            )   STIPULATION TO DISMISS WITH
14    FORD MOTOR COMPANY; a                 )   PREJUDICE
      Delaware Corporation, and DOES 1      )
15    through 20, inclusive,                )
                                            )   Action Filed:      December 4, 2019
16                       Defendants.        )
                                            )
17                                          )
18
                                         ORDER
19
             Pursuant to the Parties’ Stipulation to Dismiss, this matter is hereby
20
     DISMISSED WITH PREJUDICE.
21
22
     Dated: April 15, 2020
23
24                                        Hon. Andre Birotte Jr.
25
26
27
28



     22362249v1                             1                       8:20-cv-00022 AB (FFMx)
